DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.
The references cited in the Information Disclosure Statement (IDS) filed on 02/11/2021 have been considered. However, based on the extensive number and the length of references cited, only a cursory review was made. Applicant is advised to provide which of the cited references and/or contents thereof are most pertinent to the instant application, if a detailed consideration is desired.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rush et al (US Patent 9072929 B1).
(col 15 lines 9-44 define edges), the method comprising:
obtaining image data captured by an image sensor and a plurality of depth measurements captured by a depth sensor, the image data and the plurality of depth measurements corresponding to an area containing the support surface (Fig. 1 102 & col 2 lines 45-67 102 the image capture system 100 includes one or more image capture devices (e.g., one or more cameras 102) and a computing device 104 communicatively coupled to the cameras 102. The cameras 102 are configured to capture images and per-pixel depth information in a field-of-view (FOV) of the cameras 102); 
detecting preliminary edges in the image data (col 15 lines 9-44 The pixels representing the edge 509 of the bed 504 may be then extracted (identified) by utilizing one or more suitable processes to define the edges 509 of the bed 504);
applying a Hough transform to the preliminary edges to determine Hough lines representing candidate edges of the support surface (col 15 lines 9-44 For example, the processor 106 may incorporate a Hough line transformation process to define the edges 509 of the bed 504. In this example, the processor 106 may detect (identify) multiple Hough lines among the potential-edge-of-bed pixels);
segmenting the plurality of depth measurements to assign classes to each pixel, each class defined by one of a plurality of seed pixels, wherein the plurality of seed pixels are identified from the depth measurements based on the Hough lines (col 11 lines 47-67 at least one pixel (or a plurality of pixels) is classified as representing an object within a frame image; col 15 lines 9-44 For example, the processor 106 may identify an edge 509 of the bed 504 based upon a minimum number of pixels within the line, location (position) of the pixels toward the center of the image, a line of pixels that are spaced approximately the width of the bed, and the like. The baseboard 510 of the bed 504 may then be identified. For example, the processor 106 may scan the depth mask in a first direction (left to right) and in a second direction (down to up with respect to orientation the cameras 102) to identify pixels having z-components that are proximal (near) to the cameras 102 as compared to the z-components of wall/floor); and 
detecting the edge of the support surface by selecting a class of pixels and applying a line-fitting model to the selected class to obtain an estimated edge of the support surface (col 15 lines 9-44 The module 128 is then configured to cause the processor 106 to fit a polygon (active region) to the pixels representing the bed 504 (e.g., intersections of the side bed pixels with the back wall 506 pixels, intersections of the side bed pixels with the baseboard pixels, intersection points with the pixels representing the baseboard shifted along the sides of the bed by the length of the bed, etc.).).

Regarding claim 6, Rush discloses the method of claim 1, further comprising estimating a support surface plane associated with the support surface as a vertical plane of the estimated edge of the support surface (col 15 lines 9-45 The baseboard 510 of the bed 504 may then be identified. For example, the processor 106 may scan the depth mask in a first direction (left to right) and in a second direction (down to up with respect to orientation the cameras 102) to identify pixels having z-components that are proximal (near) to the cameras 102 as compared to the z-components of wall/floor).

Regarding claim 10, Rush discloses the method of claim 1, wherein selecting the class of pixels comprises selecting a largest object class wherein a difference in height between pixels in the class and its seed pixel are within a first threshold distance (col 15 lines 9-44 the processor 106 may identify an edge 509 of the bed 504 based upon a minimum number of pixels within the line, location (position) of the pixels toward the center of the image, a line of pixels that are spaced approximately the width of the bed, and the like); and wherein a distance between consecutive pixels in the class are within a (col 15 lines 9-44 For example, the processor 106 may scan the depth mask in a first direction (left to right) and in a second direction (down to up with respect to orientation the cameras 102) to identify pixels having z-components that are proximal (near) to the cameras 102 as compared to the z-components of wall/floor. The module 128 is then configured to cause the processor 106 to fit a polygon (active region) to the pixels representing the bed 504 (e.g., intersections of the side bed pixels with the back wall 506 pixels, intersections of the side bed pixels with the baseboard pixels, intersection points with the pixels representing the baseboard shifted along the sides of the bed by the length of the bed, etc.).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush in view of Liang et al (US 20200314333).
Regarding claim 11, Rush discloses a mobile automation apparatus (Fig. 1 computing device 104), comprising:
an image sensor and a depth sensor (Fig. 1 102 & col 2 lines 45-67 102 the image capture system 100 includes one or more image capture devices (e.g., one or more cameras 102) and a computing device 104 communicatively coupled to the cameras 102. The cameras 102 are configured to capture images and per-pixel depth information in a field-of-view (FOV) of the cameras 102); and
an imaging controller (FIG. 1 106) configured to:
(Fig. 1 102 & col 2 lines 45-67 102 the image capture system 100 includes one or more image capture devices (e.g., one or more cameras 102) and a computing device 104 communicatively coupled to the cameras 102. The cameras 102 are configured to capture images and per-pixel depth information in a field-of-view (FOV) of the cameras 102);
detect preliminary edges in the image data (col 15 lines 9-44 The pixels representing the edge 509 of the bed 504 may be then extracted (identified) by utilizing one or more suitable processes to define the edges 509 of the bed 504);
apply a Hough transform to the preliminary edges to determine Hough lines representing candidate edges of the support surface (col 15 lines 9-44 For example, the processor 106 may incorporate a Hough line transformation process to define the edges 509 of the bed 504. In this example, the processor 106 may detect (identify) multiple Hough lines among the potential-edge-of-bed pixels);
segment the plurality of depth measurements to assign classes to each pixel, each class defined by one of a plurality of seed pixels, wherein the plurality of seed pixels are identified from the depth measurements based on the Hough lines (col 15 lines 9-44 For example, the processor 106 may identify an edge 509 of the bed 504 based upon a minimum number of pixels within the line, location (position) of the pixels toward the center of the image, a line of pixels that are spaced approximately the width of the bed, and the like. The baseboard 510 of the bed 504 may then be identified. For example, the processor 106 may scan the depth mask in a first direction (left to right) and in a second direction (down to up with respect to orientation the cameras 102) to identify pixels having z-components that are proximal (near) to the cameras 102 as compared to the z-components of wall/floor); and
(col 15 lines 9-44 The module 128 is then configured to cause the processor 106 to fit a polygon (active region) to the pixels representing the bed 504 (e.g., intersections of the side bed pixels with the back wall 506 pixels, intersections of the side bed pixels with the baseboard pixels, intersection points with the pixels representing the baseboard shifted along the sides of the bed by the length of the bed, etc.).).
Rush fails to specifically teach a locomotive assembly. 
Liang teaches a locomotive assembly (¶155 a motor selectively connected to the power source to provide locomotive force to the vehicle).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of a locomotive assembly from Liang into the apparatus as disclosed by Rush. The motivation for doing this is to provide means for moving an autonomous apparatus.

Regarding claims 16 and 20 (drawn to an apparatus):               
The proposed rejection of Rush, explained in the rejection of method claims 6 and 10, anticipates the steps of the claims 16 and 20 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the argument similar to that presented above for claims 6 and 10 are equally applicable to claims 16 and 20.

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush as applied to claim 1 above, and further in view of Mao et al (US 20190178436).
Claim 14 is is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush and Liang as applied to claim 11 above, and further in view of Mao et al (US 20190178436).

Mao teaches prior to segmenting the depth measurements, discarding Hough lines within a threshold angle of vertical (¶168 the Hough transform is used to extract the appropriate straight lines from the corrected image. The angles between the straight lines and the vertical plane can be within the preset angle threshold.).
Therefore, it would have been obvious to one with ordinary skill in the art before the art before the effective filing date of the invention to have implemented the teaching of prior to segmenting the depth measurements, discarding Hough lines within a threshold angle of vertical from Mao into the method as disclosed by Rush. The motivation for doing this is to improve quality of photography and detection of objects in an image.

Regarding claim 14 drawn to an apparatus):               
The proposed combination of Rush and Mao, explained in the rejection of method claim 4, renders obvious the steps of the claim 14 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the argument similar to that presented above for claim 4 is equally applicable to claim 14.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush as applied to claim 6 above, and further in view of Nakamura et al (US 20150032304).
Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rush and Liang as applied to claim 16 above, and further in view of Nakamura et al (US 20150032304).
Regarding claim 7, Rush discloses the method of claim 6, but fails to teach based on the estimated support surface plane: computing a current distance of an apparatus of the imaging controller 
Nakamura teaches based on the estimated support surface plane: computing a current distance of an apparatus of the imaging controller to the estimated support surface plane (¶63 a distance r in the BODY coordinate system and an angle .DELTA. with respect to the heading); and computing a current yaw of the apparatus to the estimated support surface plane (¶55 The yaw angle .psi. (.psi..sub.h) is an angle in a plane defined by the b1 and b2 axes and indicates an amount of movement of the heading of the ship in a horizontal plane).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of based on the estimated support surface plane: computing a current distance of an apparatus of the imaging controller to the estimated support surface plane; and computing a current yaw of the apparatus to the estimated support surface plane from Nakamura into the method including a imagining controller as disclosed by Rush. The motivation for doing this is to improve calculation accuracy.

Regarding claim 8, the combination of Rush and Nakamura discloses the method of claim 7, further comprising:
computing an average distance of the apparatus to the estimated support surface plane based on the current distance and a plurality of previous distances (Nakamura ¶120 calculates a geometric average value based on distances of the respective antenna positions from the specific position); and
computing an average yaw of the apparatus to the estimated support surface plane based on the current yaw and a plurality of previous yaws (Nakamura ¶82 operator 12 calculates an average value of the plurality of yaw angles .psi. and sets it as the representative yaw angle .psi..sub.h.).


Regarding claims 17-18 drawn to an apparatus):               
The proposed combination of Rush and Nakamura, explained in the rejection of method claims 7-8, renders obvious the steps of the claim 17-18 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the argument similar to that presented above for claims 7-8 are equally applicable to claims 17-18.

Allowable Subject Matter
Claims 2-3, 5, 9, 12-13, 15, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See Non-Final Rejection mailed 10/28/2020.

 Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that the prior art of record does not teach “each class defined by one of a plurality of seed pixels”.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/               Primary Examiner, Art Unit 2669